Exhibit 10.7

 

AMENDMENT TO PROMISSORY NOTE

 

THIS AMENDMENT TO PROMISSORY NOTE (“Amendment”) is made as of August 30, 2019 by
and between John Lampsa and Ursula Lampsa collectively (“Noteholder”) and EVO
Equipment Leasing LLC (“Maker”).

 

RECITALS

 

The Maker executed that certain Promissory Note dated February 1, 2019, payable
to the order of Noteholder in the original principal amount of $6,430,000.00
(the “Note”). Maker has requested that Noteholder permit certain modifications
to the Note as described below. Noteholder has agreed to such modifications, but
only upon the terms and conditions stated in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged, Maker and
Noteholder hereby agree as follows:

 

1.Amendment to Note. Notwithstanding any contrary provisions in the Note, the
Note shall be amended as follows, with all changes effective as of the date of
this Amendment.

 

2.Maturity Date. The maturity date shall be extended to November 30, 2022.

 

3.No Novation. Except as specifically amended hereby, the Note shall remain in
full force and effect in accordance with its terms. This is an amendment, not a
novation.

 

4.No Waiver. This Amendment shall not be construed to deemed to be a waiver by
Noteholder of any existing defaults by Maker under the Note, whether known or
undiscovered. All agreements, representations, and warranties made herein shall
survive the execution of this Amendment.

 

5.Counterparts and Authority. This Amendment may be signed in any number of
counterparts, each of which shall be construed as an original, but when taken
together shall constitute one document. The undersigned represents and warrants
that it has the authority and all necessary consents to enter into this
Agreement.

 

[Signatures on the following page]

 

 

 

 

IN WITNESS WHEREOF, Maker and Noteholder have executed this Amendment as of the
date first above written.

 

  NOTEHOLDER       /s/ John Lampsa   John Lampsa       /s/ Ursula Lampsa  
Ursula Lampsa       MAKER       /s/ Damon Cuzick   EVO Equipment Leasing LLC  
Damon Cuzick, President

 

 

 

 

